485 S.E.2d 299 (1997)
345 N.C. 761
John M. SOLES, Petitioner-Appellee,
v.
The CITY OF RALEIGH CIVIL SERVICE COMMISSION, Respondent, and
The City of Raleigh, Intervenor-Appellant.
No. 280PA95.
Supreme Court of North Carolina.
April 10, 1997.
Thomas A. McCormick, City Attorney, Dorothy K. Woodward, Associate City Attorney, for The City of Raleigh.
Jack B. Crawley, Raleigh, for Soles. M. Travis Payne, Raleigh, for NC Civil Liberties Union.
John W. Gresham, Charlotte, for NC Association of Educators.
Prior report: 345 N.C. 443, 480 S.E.2d 685.

ORDER
Upon consideration of the petition filed by Petitioner in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C.Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th day of April 1997."